Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The specification, page 10, lines 21-22, states that “[t]he term ‘article of manufacture’ as used herein should be understood to exclude transitory, propagating signals.”  Thus, the article of manufacture claims excludes transitory, propagating signals.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that “the advertising of “traffic” as described in Maufer is not equivalent to “advertising a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway or to another remote support gateway within the mesh network” (Remarks, page 7).  This argument is not persuasive since Maufer explicitly teaches that “the mesh member node advertises by sending a topology database update” on column 18, lines 6-35, where “[e]ach mesh node may use the topology database to determine optimized routing paths within the mesh network” in the Abstract.  Thus, the advertising is not limited to just “traffic” but also includes the optimized routing paths within the mesh network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9-11, 12, 14, 17, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0367029 A1).  in view of Maufer (US 7835301 B1).
Alexander teaches a node joining a mesh network (paragraph 0125) in order to access a final destination that includes a gateway node that provides remote support services (paragraph 0037).  Alexander does not teach the node advertising its routing data structure.  In the same field of mesh networks, Maufer teaches that the node advertises its topology database update in column 18, lines 6-19.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt a known technique such as Maufer into Alexander in order to provide the expected result of an updated topology database.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method, comprising: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset) initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069); and
advertising, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19) ; 
wherein the steps are performed via at least one processing device.

2. The method of claim 1, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

6. The method of claim 1, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101). 

9. The method of claim 8, wherein routes are prioritized based on route weights (Maufer teaches that the topology information includes weighted signal-to-noise ratios (i.e. the higher weights have higher priority than lower weights) in column 2, line 63 to column 3, line 14).

10. The method of claim 9, wherein route weights comprise relative signal strength magnitudes (Maufer teaches that the topology information includes weighted signal strength in column 2, line 63 to column 3, line 14).
.
11. A system, comprising: at least one processor, coupled to a memory, and configured to: 
in a computing environment comprising a plurality of compute, storage and network assets, initiate at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of create and update a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101); 
initiate at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of create and update a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069); and
advertise, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19)

12. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to access a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

14. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to select one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).


17. An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device implement steps of: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069).; and
advertising, by the given asset, to the compute, storage and network assets in the computing environment, at least a portion of the routing data structure to enable access of at least one of the compute, storage and network assets to the remote support gateway (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19)

18. The article of claim 17, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

20. The article of claim 17, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).

Claims 3-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.  and Maufer and further in view of Hamilton (US 2018/0356492 A1).
Alexander does not teach determining the location of the nodes.  Hamilton teaches a location estimation system to determine the proximate location of nodes to each other.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Alexander’s wireless mesh to include a location estimation system since wireless mesh nodes are mobile and Hamilton suggest that location information devices are needed for new applications such as self driving cars in paragraph 0004.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
3. The method of claim 1, further comprising determining a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

4. The method of claim 3, wherein the given asset or one or more of the compute, storage and network assets serves as an anchor node to triangulate the proximate locality (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

5. The method of claim 3, further comprising determining an approximate dimension of the given asset using a subset of the compute, storage and network assets (Hamilton’s 3 dimensional auto anchor location algorithm illustrated in Figure 10).

13. The system of claim 11, wherein the at least one processor and memory are further configured to determine a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.  and Maufer and further in view of Vasseur et al. (US 2014/0222725 A1).
Alexander does not teach broadcasting the positioning beacon signal, a default route and remote support gateway versions.  However, Vasseur teaches in the same field of mesh networks that that the node broadcasts beacons (paragraph 0066) and default routes (paragraph 0062).  With respect to  remote support gateway versions, Vasseur teaches to use machine learning (paragraph 0004) and learning machines (paragraph 0006) to make decisions such as joining networks (paragraph 0018) such that it would have been obvious to include remote support gateway versions so that the learning system is provided with more information to make the connection more efficient.  A skilled artisan would have been motivated to adopt the teaching of machine learning/learning machine by Vasseur into the system of Alexander in order to improve the efficiency of routing to the support gateways in a mesh network.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
7. The method of claim 1, further comprising the given asset broadcasting a positioning beacon signal, a default route, and remote support gateway versions to which the given asset can connect (Obvious since Vasseur teaches to use machine learning/learning machines in paragraphs 0004 and 0005 such that the  more information is provided would have trained the machines to provide a more efficient route).

15. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to broadcast a positioning beacon signal, a default route, and remote support gateway versions to which the given asset can connect (Obvious since Vasseur teaches to use machine learning/learning machines in paragraphs 0004 and 0005 such that the  more information is provided would have trained the machines to provide a more efficient route).

Claims 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0367029 A1) and Maufer (US 7835301 B1) further in view of Bonas (US 2020/0259928 A1).
Alexander and Maufer do not teach a given route based on remote support gateway version compatibility.  Bonas teaches providing version labels to indicate the different versions in order to route calls correctly in paragraphs 0018 and 0034.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide version labels in the routing tables of  Alexander and Maufer as explicitly taught by Bonas.
With respect to the claims, references to the prior art appear in parenthesis.


Claims
21. (New) The method of claim 1 further comprising selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

22. (New) The system of claim 11, wherein the at least one processor and memory are further configured to enable selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

23. (New) The article of claim 17, further comprising selecting, by the given asset, a given route of the one or more routes through the mesh network based on remote support gateway version compatibility between the given asset and the remote support gateway (Bonas teaches to provide version labels in order to route calls correctly in paragraphs 0018 and 0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 8, 2021